Citation Nr: 0920114	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The appellant is claiming non-service-connected death pension 
benefits as the widow of an individual who served in the 
United States Army from November 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant was the lawful spouse of the Veteran at the 
time of his death in February 1975.

2.  The appellant married J.M.G. in November 1977, and he 
died in November 2005.

3.  The appellant filed her claim on April 25, 2007.

4.  The appellant is not a surviving spouse for VA 
compensation and pension purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Although VA has statutory and regulatory notice and 
assistance provisions under the Veterans Claims Assistance 
Act of 2000 (VCAA), those provisions are not applicable here 
because resolution of the claim is based on statutory and 
regulatory interpretation rather than any dispute as to the 
factual evidence.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

II.  Analysis

The appellant claims entitlement to non-service-connected 
death pension benefits.  On her VA Form 9, she indicated that 
she is seeking benefits from February 14, 1975, the date of 
the Veteran's death, to November 12, 1977, the date that she 
remarried.  

Under 38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2008), a 
veteran meets the service requirements to receive pension 
benefits if, inter alia, such veteran served in the active 
military, naval or air service for 90 days or more during a 
period of war. Here, the Veteran served more than ninety days 
during the Vietnam era.  See 38 C.F.R. § 3.2(f) (2008).  
Thus, he met the service requirements to receive pension 
benefits, and the appellant is eligible to receive death 
pension benefits under 38 U.S.C.A. § 1541 (West 2002 & Supp. 
2008) if she may be recognized as the surviving spouse of the 
veteran.

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) (2008), and who was the spouse of the 
veteran at the time of the veteran's death.  38 C.F.R. § 
3.50(b) (2008).  A surviving spouse must also have lived with 
the veteran continuously from marriage to death, and, except 
as provided in 38 C.F.R. § 3.55, not remarried or lived with 
another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. §§ 3.50(b)(1), (2) (2008).

38 C.F.R. § 3.1(j) provides that marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage or the law of the place where the 
parties resided when the marriage occurred.  38 U.S.C.A. § 
1541 (f)(1)(D) provides that a surviving spouse of a Vietnam 
era veteran must have been married to a veteran prior to May 
8, 1985.  In this case, the evidence reflects that the 
Veteran and the appellant were validly married in September 
1971, and they were married at the time of his death in 
February 1975.  Thus, the appellant meets the requirements 
for a surviving spouse under 38 C.F.R. §§ 3.1(j) and 3.50(b) 
(2008), and 38 U.S.C.A. § 1541 (f)(1)(C) (West 2002 & Supp. 
2008).

The statutory and regulatory provisions specify that except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
The effective date for non-service connected death pension 
claims received prior to October 1, 1984, or on or after 
December 10, 2004, is the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of the death; otherwise, date of receipt 
of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(3)(i).  
(If the claim had been received between October 1, 1984, and 
December 9, 2004, the effective date would be first day of 
the month in which the veteran's death occurred if the claim 
is received within 45 days after the date of death; 
otherwise, date of receipt of claim. 38 C.F.R. § 
3.400(c)(3)(ii)).

The claim in the present case was received on April 25, 2007, 
which was more than one year after the Veteran's death.  
Therefore, April 25, 2007, is the earliest possible effective 
date of the claim.  See 38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(3)(i).  

Evaluating whether the appellant is eligible for death 
pension benefits from the date of her claim, the evidence 
reflects that she married J.M.G. in November 1977.  Thus, the 
appellant does not qualify as the Veteran's "surviving 
spouse" under 38 C.F.R. § 3.50(b)(2), unless she falls 
within an exception to this regulation as provided by 38 
C.F.R. § 3.55 (2008).  That regulation provides, as is 
relevant here, that "on or after January 1, 1971, remarriage 
of a surviving spouse terminated prior to November 1, 1990, 
or terminated by legal proceedings commenced prior to 
November 1, 1990, by an individual who, but for the 
remarriage, would be considered the surviving spouse, shall 
not bar the furnishing of benefits to such surviving spouse 
provided that the marriage has been terminated by death, or 
has been dissolved by a court with basic authority to render 
divorce decrees, unless VA determines that the divorce was 
secured through fraud by the surviving spouse or by 
collusion."  See 38 C.F.R. § 3.55(a)(2).  The dispositive 
issue in this case is whether this exception applies to the 
appellant.

The facts in this regard are not in dispute.  The appellant's 
marriage to J.M.G. was terminated by his death, which was in 
November 2005.  Thus, the exception specified in 38 C.F.R. § 
3.55(a)(2) does not apply to the appellant because her 
November 1977 marriage to J.M.G. was not terminated prior to 
November 1, 1990, or by legal proceedings commenced prior to 
November 1, 1990.

Although the Board is sympathetic with the appellant's 
sincere belief in her claim, in rendering our decisions we 
are bound by the applicable statutes and regulations.  See 38 
U.S.C.A. § 7104(c) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.101(a) (2008). Here, the language of the applicable 
regulations makes it clear that the appellant could only be 
considered the surviving spouse of the Veteran for purposes 
of death pension benefits if her remarriage to J.M.G. had 
been terminated prior to November 1, 1990, or terminated by 
legal proceedings commenced prior to November 1, 1990.  For 
all the foregoing reasons, the Board must conclude that the 
appellant may not be recognized as the surviving spouse of 
the Veteran, and, as a result, her claim for death pension 
benefits is without legal merit.  

Since the law is dispositive of this claim, it must be denied 
for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

As the appellant was not eligible for benefits before her 
April 25, 2007, claim and may not be recognized as the 
surviving spouse of the Veteran following marriage and 
termination of remarriage, basic eligibility for non-service-
connected pension benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


